DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Arguments
Applicant’s arguments, see pages 7-11, filed 12/2/2021, with respect to the amendments to the claims have been fully considered and are persuasive.  The rejections of the claims have been withdrawn. 
Allowable Subject Matter
Claims 1-20 are allowed.
The following is an examiner’s statement of reasons for allowance:

Regarding independent claim 1; Ward et al. U.S. PGPUB No. 2009/0179161 discloses a device for an MeV-based ion beam analysis of a sample, comprising: a vacuum measurement chamber 204 (“second vacuum housing 204” [0201]), including at least one detector 150 and a sample observation unit 160; a vacuum system 237 for generating a vacuum within the vacuum measurement chamber 204 (“vacuum pumps 236 and 237, which are configured to provide reduced-pressure environments inside vacuum housings 202 and 204, and within ion optics 130” [0201]); an ion beam tube 130 and a focusing system (formed by the ion optical elements 216, 220, 222, 224, 218, 219, 221, 226 of ion optics 130) for focusing an ion beam (“ion optics 130 can, for example, focus, collimate, deflect, accelerate, and/or decelerate ions in beam 192” [0197]); a sample transfer system, comprising a sample manipulator 140 including a  an in-coupling system for the vacuum-tight connection of the ion beam tube 130 to the measurement chamber 204 (as illustrated in figure 5), which comprises an ion beam vacuum feedthrough (the opening indicated in figure 5 at the numeral 192), at least one receiver for a detector 150 (at least indicated by the connection line to electronic control system 170), a receiver for receiving the sample observation unit 160 (at least indicated by the connection line to electronic control system 170), and a receiver for receiving a the sample transfer system 140 (at least indicated by the connection line to electronic control system 170), wherein the in-coupling system represents a direct mechanical connection between the components that are the ion lens system, detector and sample observation unit (since figure 5 illustrates that the chambers and the ion optical elements are all connected to one another in a single unit, and electrically connected to one another through control system 170), thus enabling small distances and a precise alignment between the last ion-optical component of the focusing system, the sample to be examined and the detector (all of the components within the microscope 200 are aligned (fixed) with respect to one another at least as illustrated in figure 5, and since paragraph [0245] describes that a rough alignment procedure is undertaken to bring the various elements into alignment with one another). However, Ward does not disclose that the ion beam vacuum feedthrough is formed in an exterior wall of the in-coupling system and configured to receive the ion beam tube therein and does not disclose separate receivers included in the in-coupling system for receiving the first detector and the sample transfer system.
 42 configured to generate a vacuum within the vacuum measurement chamber 40 ([0085]); an ion beam tube 10 configured to transmit an ion beam ([0013]); a focusing system configured to focus the ion beam transmitted via the ion beam tube (the focusing system is the various components of the objective lens described in paragraph [0067]); a sample transfer system 70 the sample transfer system including a sample manipulator having a sample holder configured to receive at least one sample (“a object holder 70 is arranged which is configured and arranged to hold an object O and, as desired, to displace the object in different directions” [0085]); and an in-coupling system (illustrated in figure 4) configured to connect the ion beam tube 10 to the vacuum measurement chamber 40 in a vacuum-tight manner, the in-coupling system including: an ion beam vacuum feedthrough 21 formed in an exterior wall 2 of the in-coupling system and configured to receive the ion beam tube 10 therein (as illustrated in figure 4). However, the detector 60 of Drexel is not included in the vacuum measurement chamber and Drexel does not specify any receivers configured to receive the first detector, the sample observation unit, and the sample transfer system.
The prior art fails to teach or reasonably suggest, in combination with the other claim limitations, a device for an MeV-based ion beam analysis of a sample, comprising: an in-coupling system configured to connect an ion beam tube to a vacuum 

Regarding dependent claims 2-13; these claims are allowable at least for their dependence, either directly or indirectly, upon independent claim 1.

Regarding independent claim 14; the prior art fails to teach or reasonably suggest, in combination with the other claim limitations, a vacuum measurement chamber maintained in a vacuum state and including at least one detector and a telecentric camera and a deflection mirror.

Regarding dependent claims 15-17; these claims are allowable at least for their dependence, either directly or indirectly, upon independent claim 14.

Regarding independent claim 18; Ward et al. U.S. PGPUB No. 2009/0179161 discloses the claimed invention except that while Ward illustrates in figure 5 that an in-coupling vacuum feedthrough connects the vacuum chambers 204 and 130 (“vacuum pumps 236 and 237… are configured to provide reduced-pressure environments inside vacuum housings 202 and 204, and within ion optics 130” [0201]), there is no explicit 
Desai et al. U.S. PGPUB No. 2005/0274910 discloses that the vacuum measurement chamber is arranged in an alignable manner in translation and rotation with respect to the ion beam (“Substrate chamber 175 can tilt about both an α axis and a β axis. The degree of tilt for both the α axis and the β axis may be positive or negative, but is limited by the mechanical constraints of the system, particularly bellows 190” [0024]). However, there is no explicit disclosure of using a plurality of stages of increasingly finer adjustment screws and laser reflection.
The prior art fails to teach or reasonably suggest, in combination with the other claim limitations, translating a vacuum measurement chamber using a plurality of stages of increasingly finer adjustment screws and laser reflection.

Regarding dependent claims 19 and 20; these claims are allowable at least for their dependence, either directly or indirectly, upon independent claim 18.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JASON L MCCORMACK whose telephone number is (571)270-1489. The examiner can normally be reached M-Th 7:00AM-5:00PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Robert Kim can be reached on 571-272-2293. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JASON L MCCORMACK/Examiner, Art Unit 2881